RESOLUCIÓN
El 28 de abril de 1988 emitimos la resolución siguiente la cual, en lo pertinente, lee:
Atendido lo expuesto por el Director de la Oficina de Ins-pección de Notarías en su memorando de fecha 12 de abril de 1988, se le ordena al abogado notario Víctor F. Vargas Baigés a rendir los índices notariales correspondientes a los años de 1986, 1987 y 1988 que no ha radicado ante la mencionada Ofi-cina; tendrá para ello el término de veinte (20) días, contado el mismo a partir de la fecha de notificación de la presente reso-lución.
El abogado notario Víctor F. Vargas Baigés tendrá igual-mente el término de veinte (20) días, contado el mismo a partir de la fecha de notificación de la presente resolución, para mos-*557trar causa ante este Tribunal por la cual no deba ser discipli-nado como notario por razón del incumplimiento arriba men-cionado.
Se apercibe al abogado notario Victor F. Vargas Baigés que de no cumplir con lo arriba ordenado en el término conce-dido, podrá ser disciplinado por este tribunal en su carácter de abogado. (Énfasis suplido.)
Dicha resolución le fue notificada personalmente al abo-gado Víctor F. Vargas Baigés el 3 de mayo de 1988 por la Oficina del Alguacil General de este Tribunal. No obstante el tiempo transcurrido, el abogado Víctor F. Vargas Baigés no ha comparecido ante este Tribunal.
Un examen del expediente personal de este abogado de-muestra que en el pasado el mismo ha incumplido con resolu-ciones emitidas por este Tribunal, razón por la cual ha tenido que ser suspendido del ejercicio de la notaría y apercibido sobre sanciones disciplinarias como abogado.
En vista del craso incumplimiento del abogado Víctor F. Vargas Baigés con nuestra resolución de 28 de abril de 1988 antes transcrita, se le suspende temporalmente del ejercicio de la abogacía en Puerto Rico hasta tanto otra cosa disponga este Tribunal. La presente resolución deberá ser publicada.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Bruno Cortés Trigo Secretario General